El Juez Asociado Señoi-i Wole,
emitió la opinión del tribunal.
La demandada alega que la corte cometió error al ad-mitir evidencia de una transacción con un finado en viola-ción de la ley.
La demandada no compareció a la vista del caso y se permitió a Angel Cestero declarar que le había prestado $1,000 a su hermano Eduardo Cestero, quien ya había muerto.
En el caso de Wilcox v. Axtmayer, 23 D.P.R. 343, esta corte resolvió que la sección 3' de la Ley de 1904 no fué de-rogada por la Ley General de Evidencia aprobada en 1905. La sección 3 dice así:
“En las demandas por o en contra de los albaceas testamentarios, administradores o tutores en las cuales pueda dictarse sentencia a favor o en contra de ellos como tales, ninguna de las partes podrá declarar contra la otra en lo referente a transacciones con, o rela-ciones hechas por el testador, intestado o pupilo, a menos que fuere llamado a declarar por la parte contraria; y las prescrip-ciones de esta sección se aplicarán a todas las demandas por o en contra de los herederos y representantes legales de un finado, que se suscitaren de transacciones habidas con éste.”
Muchos de los Estados de la Unión Americana contienen disposiciones similares que han sido aplicadas estrictamente para limitar la exclusión de declaraciones. Esta corte ha citado el caso de Wilcox v. Axtmayer en Freyre v. Sucesión de Sevillano, 28 D.P.R. 396, y en Saunníón v. Días, 29 D.P.R. 615. En este último caso dijimos: “Y sostiene el ape-lante que de acuerdo con la ley, tal como fué interpretada por esta Corte Suprema en el caso de Wilcox v. Axtmayer, et al., 23 D.P.R. 343, las declaraciones del demandante y del testigo Garau en cuanto se referían a las manifestaciones de Palés, que había ya muerto cuando la demanda se inter-puso, eran inadmisibles como prueba.
*993“Hemos examinado las declaraciones del demandante y del testigo G-arau y nada se objetó por la parte demandada cnando ellos se refirieron a las actnaciones y palabras del Sr. Palés en relación con el contrato de qne se trata. La cuestión levantada se suscita por primera vez en esta corte de apelación.”
El caso de Wilcox v. Axtmayer también fué citado en García v. Santos, 29 D.P.R. 880. En ninguno de estos ca-sos se aplicó la doctrina sentada por el caso de Wilcox v. Axtmayer, por varias razones.
La apelante en su alegato dice:
“Y no se diga que el testimonio de Angel Cestero fué admitido porque la parte contraria no estuvo presente para Racer oposición; pues el testimonio de un testigo inhábil es nulo, sin necesidad de oposición por la parte contraria, ya que no se trata meramente de una cuestión de admisibilidad, sino de competencia para declarar, esto es, de la capacidad que tiene una persona para actuar como testigo. ’ ’
La apelante está equivocada al suponer que la inhabilidad (incompetency) de un testigo según la sección 3 de la Ley de 1904 es absoluta. El estatuto mismo demuestra que puede ser fácilmente renunciado si e] testigo es llamado por la parte contraria. Y las decisiones demuestran generalmente que puede renunciarse a esta clase de inhabilidad, al igual que a declaraciones de referencia, al estatuto de fraudes y a otras muchas causas de inhabilidad (incompetency).
El primer caso en esta jurisdicción que resolvió que evi-dencia inadmisible (incompetent) puede ser renunciada fué Falero v. Falero, 15 D.P.R. 118.
El caso de El Pueblo v. Asencio, 16 D.P.R. 355, resolvió en un caso criminal que declaraciones de referencia eran admisibles si no se objetaba a las mismas, citándose a Falero v. Falero, supra. De igual manera resolvimos en El Pueblo v. Silva, 17 D.P.R. 607. En el caso de Suris v. Quiñones, 17 D.P.R. 646, la objeción hecha fué que las firmas *994en nn documento privado eran falsas, pero como no se hizo ninguna otra objeción la corte admitió el documento.
En Coto v. Rafas, 18 D.P.R. 508, dijimos, citando el caso principal,' que era un principio de derecho que cualquier testimonio probatorio sería considerado por la corte si no se hacía objeción alguna a su admisión. Igualmente diji-mos en El Pueblo v. De Jesús, 18 D.P.R. 591. Herederos de Martínes v. Fernández, 19 D.P.R. 143, fué un caso en que se aplicó este principio en una cuestión de evidencia oral que tal vez hubiese sido inadmisible si se hubiera ob-jetado. De igual manera se presentó evidencia oral en el caso de Robles v. Robles, 19 D.P.R. 438, y se citó el caso de Falero v. Falero, supra. Rodrigues v. P. R. Railway, Light & P. Co., 19 D.P.R. 643, fué otro caso de supuesta declara-ción de referencia donde se citaron algunos de los casos anteriores.
Príncipe v. American R. R. Co. of P. R., 22 D.P.R. 302, fué un caso en el cual la objeción que se hizo en apelación fué a la evidencia secundaria. El Pueblo v. Alsina, 22 D.P.R. 458, fué un caso en el cual resolvimos que no se podían levantar en apelación objeciones a la admisión de eviden-cia secundaria. En Assise v. Curet, 22 D.P.R. 555, se con-sideró renunciada la objeción a un certificado de nacimiento por prueba testifical, por no haberse levantado la cuestión en la corte inferior.
En Maymón v. Victoria & Co., 25 D.P.R. 192, se dice en la página 195.:
“En el acto de la vista no se presentó en efecto el documento otorgado, pero sí prueba oral de las condiciones del contrato, sin que la demandada hiciera objeción alguna a la práctica de dicha prueba, y sabido es que ....
“Es un principio de derecho que cualquier testimonio probatorio puede ser considerado por la corte, si no se presenta objeción al-guna a la admisión del mismo. (Burton v. Driggs, 20 Wall 133; District of Columbia v. Woodbury, 136 U. S. 450; Patrick v. Graham, 132 U. S. 627; Camden v. Doremus, 3 How. 515.) Esta es una aplicación de la máxima Consensus tollit errorem.”
*995Este caso fue citado por el apelado.
El caso de Ibáñes v. Divinó, 25 D.P.R. 302, es al efecto de que las objeciones deben presentarse debidamente y bace una larga cita de Fálero v. Falero, supra. Manifestacio-nes similares pueden bailarse en Alcaide v. Alcaide, 25 D.P.R. 310; Sucesión de Del Rosario v. Rosaly, 27 D.P.R. 105; El Pueblo v. Ríos, 30 D.P.R. 114, y El Pueblo v. Ruis, 31 D.P.R. 312.
Algunas expresiones equívocas pueden bailarse en algu-nos de los casos de California, pero en Kinley v. Largent, 187 Cal. 71, 200 Pac. 937, se dice, refiriéndose a la inhabili-dad de un testigo por razón de haber tenido transacciones con'el finado: “En algunos de los casos se usó lenguaje que podría indicar que la inhabilidad (incompetency) era absoluta.” Así en Rose v. Southern Trust Co. 178 Cal. 580, 174 Pac. 28, se manifiesta que tal testigo no debe de-clarar, pero la corte demostró que en el último caso se hizo una objeción durante el juicio, no presentándose la cues-tión de renuncia a la objeción, y se hizo una distinción del caso.
La jurisprudencia es casi uniforme en el sentido de que si una de las partes se sienta tranquilamente y permite que se introduzca ante la corte o el jurado evidencia de tran-sacciones con un finado sin hacer objeción alguna, se da por renunciada la supuesta inhabilidad (incompetency). En 40 Cyc. 2349, notas 61 y 62, el texto dice: “Incumbe- a la parte que desea aprovecharse de la inhabilidad (incompetency)i de un testigo presentar una objeción por ese funda-mento, en ausencia de la cual se presume que se renuncia a la objeción y se permite declarar al testigo.”
Secor v. Siver, 161 N. W. 769, fué un caso en que se in-vocó un estatuto como el presente y la corte resolvió que una objeción de incompetencia debía hacerse específicamente y que una objeción a la evidencia no levantaba punto al-guno de la inhabilidad (incompetency) del testigo para de-clarar y que si se presentaba alguna objeción por un fun-*996damento que no se podía presentar objeción por otro fun-damento en apelación. De igual modo, que una parte en el examen de repreguntas dentro de un campo no mencionado por el examen directo podía renunciar a la objeción. En Bland v. Beasley, 76 S. E. 50, se dijo que la objeción a la inhabilidad (incompetency) de un testigo debe ser especí-fica, y en Hathaway v. Cook, 258 Ill. 92, la corte resolvió que la objeción no podía levantarse en apelación, especial-mente cuando la mayor parte del testimonio fué dado en el examen de repreguntas.
Igualmente en Haslam v. Perry, 98 Atl. 812, la corte resolvió que si se hubiese objetado oportunamente el testi-monio hubiera sido inadmisible. El caso de Cook v. Lane, 84 Atl. 864, resolvió que una objeción general al testimo-nio, renunciaba a la objeción sobre la capacidad (competency) del testigo y que la falta de presentar objeción a tal capacidad hacía que el testigo fuera hábil (competent) du-rante el juicio, aun en una vista posterior del caso.
Farias v. Salas (Texas), 244 S. W. 1115, sostiene que el apelante no hizo objeción a la declaración de la apelada respecto a transacciones y conversaciones que ella tuvo con Benavides, el .finado, y por tanto que el testimonio debe considerarse admisible y legal. Reynolds v. Reynolds (Tex. Civ. App.) 224 S. W. 382.
Hale v. Hale, 224 S. W. 1078; Harwood v. Hunt, 191 N. W. 19; In Re Wood’s Estate, Appeal of Gregg, 115 Atl, 865; todos estos casos resolvieron que puede renun-ciarse el privilegio si no se presenta objeción alguna.
Bajo el encabezamiento del Estatuto de Fraudes, 27 C. J. 373, se dice: “Y es demasiado tarde después del vere-dicto objetar que el contrato sobre el cual se demanda fué probado con prueba testifical, cuando el estatuto requiere que sea por escrito.” El Estatuto de Fraudes es una regla de evidencia y puede ser renunciado por no presentarse ob-jeción alguna. Taplin v. Hinckley Fibre Co. (Vt.) 122 Atl. 426; De Proy v. Progakis, (Tex.) 259 S. W. 620.
*997El mismo caso de Wilcox v. Axtmayer, supra, es una au-toridad en el sentido de que la sección 3 de la Ley de 10 de marzo de 1904, es una regla de evidencia por ser in parí materia y el caso de Saunnión v. Días, supra, demuestra que puede renunciarse a la objeción.
El caso de Hoag v. Wright, 63 L.R.A. 163, dice:
“Interpuesta la objeción, sin embargo, no atacó la capacidad del testigo, sino la admisibilidad de la evidencia; es decir, la evidencia era admisible pero el testigo no estaba capacitado para declarar. Si bien no es necesario que se refiera específicamente a la sección del Código que hace inhábil a un testigo, es necesario levantar la cues-tión en alguna forma que demuestre claramente la intención de objetar. Una objeción de que el testigo es inhábil o está interesado sería, tal vez, suficiente, pero la simple objeción de que la evidencia es inadmisible no es suficientemente específica para justificar una revocación. (Citas) En todos los casos a que se ha llamado nues-tra atención en que la revocación se ha basado en la sección 829, las objeciones fueron tan completas y claras que necesariamente tra-jeron ante la mente de la corte y del abogado de la parte contraria el fundamento específico sobre el cual se basaba la objeción. Una práctica razonable lo requiere así, a fin de que la corte pueda fa-llar inteligentemente, y para que el abogado esté advertido del riesgo que está corriendo y obre de conformidad. (Citas.)”
El hecho principal que distingue el presente caso del volumen de jurisprudencia de que las objeciones deben pre-sentarse en la corte inferior es que el demandado no estaba presente durante el juicio. Hasta ahora no hemos podido hallar ningún caso que trate la cuestión de evidencia inad-misible (incompetent) aceptada en ausencia de una parte que hubiera tenido el derecho de oponerse si hubiese estado presente. Sin embargo, parecería lógico y una cuestión a fortiori que si un demandado deja de comparecer a un jui-cio renuncia a cualquier derecho a objetar a evidencia in-admisible (incompetent). Hay muchos casos que han re-suelto que el oponerse a la admisión de testimonio por ser inadmisible (incompetent) por referirse a una transacción o conversación con un finado, no puede levantarse por pri-*998mera vez en apelación. R. Herman Sawmill Co. v. Bailey, 58 S. W. 449; McElroy et al. v. Barkley, 58 S. W. 406; Brown v. Johnson, 77 N. W. 900, y muchos más. De lo contrario, es evidente que ausentándose del juicio una de las partes podría obtener ciertas ventajas.
En 3 C. J. 689, se dice: “Con ciertas excepciones, que serán mencionadas más adelante, la regla es casi de aplica-ción universal que cuestiones de la naturaleza que sea no levantadas ni presentadas debidamente para su revisión en una corte sentenciadora no serán examinadas en apela-ción.” Las excepciones a que se hace referencia no afec-tan el asunto que tenemos a la vista.
En su alegato la apelante hace mención de que por inad-vertencia del' abogado de ella, éste no se dió cuenta de que el caso sería llamado para juicio. No obstante, los autos no demuestran que se presentó moción alguna a la corte inferior para abrir otro juicio a fin de darle a los deman-dados una oportunidad para ser oídos. Si se presentara tal moción a la discreción de la corte, la parte que la presenta . debería radicar un affidavit de méritos, haciendo constar a nombre de los herederos que ellos creían que la reclamación del demandante era poco equitativa o poco razonable. En otras palabras, que a fin de aprovecharse del tecnicismo del estatuto el demandado debe demostrar que tiene una- de-fensa meritoria, una vez que ha permitido que se dicte sen-tencia contra él por su propia falta de comparecencia.
Nuestra resolución principal en este caso es que no com-pareciendo en el juicio la demandada renunció a cualquier cuestión de inadmisibilidad (incompetency) y que el deman-dante tenía derecho a presentar cualquier prueba que fuera material y pertinente.
Durante la vista de un caso en que el demandado no comparece la corte tiene amplia discreción, y se presume que siempre la ejerce en forma tal que queda convencida de que el demandante tiene una buena causa de acción. Si el juez le cree a un testigo cuando éste dice: “Le presté a *999mi hermano $1,000,” no está obligado a repreguntar a tal testigo para averiguar la fecha, forma y modo en que se hizo el préstamo. En cualquier juicio, estando presentes abogados competentes, se permite que se introduzca mucha prueba enteramente inadmisible, porque los abogados saben que si se hace alguna objeción se presentaría la prueba de-bida. Entonces el presentar alguna objeción equivaldría únicamente a tomarle el tiempo a la corte. En ausencia del abogado del demandado la corte no está obligada a ser de-masiado exigente y puede admitir aun evidencia inadmisi-ble (incompetent) si está satisfecha de que es un verdadero reflejo de los hechos del caso.
Una vez concedido que se puede admitir evidencia inad-misible si no se presenta objeción alguna, el demandante ha probado su caso con su sola declaración. El demandante dijo: “Le presté a mi hermano $1,000,” y además que el dinero prestado nunca le había sido pagado. En general, el decir un hombre que le prestó a otro $1,000, equivale a decir el hecho último. Esta manifestación, exceptuando la inadmisibilidad que hemos estado discutiendo, no es obje-table en ningún sentido. Después de declarar acerca del préstamo, el demandante pudo terminar ahí su prueba.
Él no lo hizo así. Presentó otro testigo que no estaba incapacitado para declarar sobre transacciones con el finado y declaró que el demandante le había entregado $1,000 para que él a su vez se los entregara a Eduardo Cestero; que él los había depositado y que le había entregado el dinero a Eduardo Cestero por medio de un cheque contra el Banco Comercial de Bayamón; que no tenía el cheque porque se había mudado de Bayamón, donde vivía entonces, a Río Grande.
La corte oyó esta declaración y evidentemente estuvo completamente satisfecha de que Eduardo Cestero recibió los $1,000.
Se han suscitado dudas respecto a si se ha probado *1000la entrega del dinero. Se lia invocado el artículo 1138 del Código Civil que es como sigue:
“Art. 1138. — El pago de las deudas de- dinero deberá hacerse en la especie pactada, y no siendo posible entregar la especie, en la moneda de plata u oro que tenga curso legal en Puerto Rico.
“La entrega de pagarés a la orden, o letras de cambio u otros documentos mercantiles, sólo producirá los efectos del pago cuando hubiesen sido realizados, o cuando por culpa del acreedor se hubie-sen perjudicado.
“Entretanto la acción derivada de la obligación primitiva que-dará en suspenso.”
No nos parece que este artículo es tanto una regla de . evidencia como de derecho substantivo. ¿Queda una deuda pagada por la mera entrega de un pagaré o de un cheque? Lo que ha sido una cuestión a discutir en las cortes de los Estados Unidos ha sido resuelta definitivamente por el Có-digo. Con la mera entrega de un cheque no queda pagada una deuda. No obstante, sostenemos que la entrega de un cheque, si no se hace la debida objeción, es prueba prima facie, no sólo de un préstamo sino también de pago.
El inciso 13 del artículo 102 de la Ley de Evidencia tiene algún valor, espiritualmente si no literalmente, y dice así:
“Art. 102. — Todas las demás presunciones serán satisfactorias, si no fueren contradichas. Se denominan presunciones disputables y pueden controvertirse mediante otra evidencia. Corresponden a esta clase las siguientes:
“13. Que una persona en cuyo poder obrare una orden a su cargo para el pago de dinero, o mandándole entregar una cosa, ha pagado el dinero o entregado la cosa de conformidad.”
La prueba no daba lugar a dudas de que Angel Cestero había entregado $3,000 a Rafael Ramírez para que éste a su vez los entregara a Eduardo Cestero. Rafael Ramírez en efecto había recibido y aceptado una orden de pagar a *1001Eduardo Cestero $1,000. Entonces surgió la presunción de que había cumplido su obligación. La forma en que lo hizo no tenía importancia.
En este caso, sin embargo, no se trata del cumplimiento o pago de una obligación. Si se invocan tecnicismos, enton-ces no es aplicable el artículo 1138. Aquí no se trata.de un deudor que alega el cumplimiento de una obligación pre-existente. Hablando técnicamente no se trató de efectuar ningún pago. No hay nada en el código que impida que surja la presunción, según el curso ordinario de los nego-cios en todo el mundo, que un cheque ha sido aceptado (honored). El inciso 20 del artículo 102 de la Ley de Eviden-cia dispone lo siguiente:
“20. — ’Que se lia seguido el curso ordinario de los negocios.”
La corte inferior por toda la prueba presentada tenía derecho a estar enteramente satisfecha de que Angel Ces-tero prestó a Eduardo Cestero $1,000. Sin embargo, du-rante el juicio Angel Cestero dijo que prestó el dinero sin intereses, lo que parece natural. Por tanto, la sentencia debe ser modificada en el sentido que diga “con intereses a partir de la fecha de la interposición de la demanda,” y así modificada dede ser confirmada.
Los jueces Presidente señor del Toro y Asociado señor Franco Soto, disintieron.